Name: 95/335/EC: Commission Decision of 26 July 1995 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  cooperation policy;  agricultural policy;  health
 Date Published: 1995-08-17

 Avis juridique important|31995D033595/335/EC: Commission Decision of 26 July 1995 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community Official Journal L 194 , 17/08/1995 P. 0012 - 0021COMMISSION DECISION of 26 July 1995 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (95/335/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species (1), as last amended by Council Directive 94/113/EC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3), as last amended by Decision 95/93/EC (4), establishes a list of embryo collection teams and embryo production teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of Canada, the United States of America and the Slovak Republic have forwarded lists or amendments to lists of teams officially approved in their territories; Whereas it is now necessary to amend the list of approved teams as regards Canada and the United States of America and to establish a list of approved teams in the Slovak Republic; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Embryo collection teams and embryo production teams approved by the competent veterinary authorities of the following third countries are listed together with the approval number and the name of the team veterinarian. Part 1 CANADA >TABLE> Part 2 NEW ZEALAND >TABLE> Part 3 UNITED STATES OF AMERICA >TABLE> Part 4 SWITZERLAND >TABLE> Part 5 ISRAEL >TABLE> Part 6 CZECH REPUBLIC >TABLE> Part 7 SLOVAK REPUBLIC >TABLE>